Citation Nr: 0806051	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-24 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	E. Michelle Bohreer, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945, including combat service during World War II, 
and his decorations include the Combat Infantryman Badge.  
The appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the appellant's claim 
of service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in December 2001, at age 82, due to a 
gunshot wound to the head.

2.  Prior to his death, the veteran never filed a claim 
seeking VA compensation benefits.

3.  The medical evidence shows that the veteran suffered from 
post-traumatic stress disorder (PTSD) related to his World 
War II combat experiences and that his death from a self-
inflicted gunshot wound to the head was due to his PTSD, a 
disability of service origin.


CONCLUSION OF LAW

A disability that was incurred as a result of service 
contributed substantially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1310, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the 
cause of the veteran's death, which represents a complete 
grant of the benefit sought on appeal.  Thus, no discussion 
of VA's duties to notify and assist is required.

In her statements, the appellant asserts that although the 
veteran never filed a claim of service connection for 
psychiatric disability during his lifetime, he suffered from 
PTSD that was due to his combat experiences while serving in 
World War II.  In support, she highlights that, while the 
records are not available, the veteran was treated by VA in 
Gulfport, Mississippi, for his PTSD.  In addition, she points 
out that his treating physician, Dr. H. B. D., has opined 
that the veteran had PTSD during his lifetime due to his 
experiences in World War II and that his fatal, self-
inflicted gunshot wound injury to the head was a direct 
result of his PTSD.  Finally, she notes that there is no 
contrary medical evidence.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When a veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In a June 2003 statement, Dr. D. indicated that the veteran 
died as a result of his PTSD.  In an October 2003 medical 
opinion, Dr. D. explained that the veteran suffered from 
depression due to his PTSD, and that he developed PTSD due to 
his combat experiences in World War II.  Dr. D. reported that 
the veteran died from a self-inflicted gunshot wound as a 
consequence of his PTSD.  

In addition, the record contains Dr. D.'s treatment notes of 
the veteran, which verify that he treated him for psychiatric 
disability.

The veteran served in combat and the medical evidence shows 
that during his lifetime he developed PTSD as a consequence 
of his combat experiences.  As such, his PTSD was incurred in 
service.  Further, the certificate of death reflects that the 
veteran died due to a gunshot wound to the head, which the 
medical evidence shows was due to his PTSD.  As such, service 
connection is warranted for the cause of the veteran's death 
because a disability of service origin, i.e., PTSD 
contributed substantially and materially to his death.


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


